Citation Nr: 1640280	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  06-22 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a separate compensable initial disability rating (or evaluation) for the service-connected sleep disorder.

2.  Service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 

3.  Service connection for irritable bowel syndrome (IBS), to include as secondary to the service-connected PTSD.

4.  Service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected PTSD.

5.  Service connection for a respiratory disorder, to include as secondary to the service-connected PTSD. 

6.  Service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 (hearing loss, respiratory, GERD, IBS, sleep apnea), September 2009 (TDIU), and May 2014 (sleep disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In July 2013, the Board remanded the issues of service connection for GERD, IBS, a respiratory disorder, bilateral hearing loss, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) in order to obtain outstanding treatment (medical) records, as well as provide the Veteran with VA examinations.  Because the above-referenced development has been completed with respect to the issues of service connection for a respiratory disorder and bilateral hearing loss, as well as entitlement to a TDIU, the Board finds that the AOJ substantially complied with the July 2013 Board remand directives with respect to these issues.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Further discussion of AOJ compliance with the July 2013 Board remand directives with respect to the issues of service connection for GERD and IBS is included in the Remand section below.

The issues of service connection for GERD and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's sleep disturbance is a symptom of the service-connected PTSD and sleep apnea disabilities.   

2. The Veteran has a current disability of obstructive sleep apnea.

3. Obstructive sleep apnea was caused or aggravated by the service-connected PTSD.

4. The Veteran has a current respiratory disability of chronic obstructive pulmonary disease (COPD), pulmonary fibrosis, and asthma.

5. The currently diagnosed respiratory disability was not incurred in service, and is not causally or etiologically related to active service.

6. The current respiratory disability was not caused by or increased in severity beyond the natural progress of the disease by the service-connected PTSD.

7. To the extent that the current respiratory disability is related to the Veteran's history of smoking tobacco, service connection is precluded as due to the use of tobacco products during active service.

8. The Veteran was exposed to acoustic trauma (loud noise) during service.

9. The Veteran currently has a bilateral hearing loss disability for VA compensation purposes.

10.  The current bilateral sensorineural hearing loss (SNHL) had its onset in service.

11.   For the rating period from November 15, 2008, the combined disability ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) (2015) for eligibility for a TDIU.

12.   The Veteran is unable to maintain (follow) substantially gainful employment as a result of the service-connected disabilities for the period from November 15, 2008.



CONCLUSIONS OF LAW

1. The criteria for a separately compensable disability rating for the service-connected sleep disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.14, 4.130, Diagnostic Code 9411 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea as secondary to the service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. The criteria for service connection for a respiratory disorder, including as secondary to service-connected PTSD, are not met.  38 U.S.C.A. §§ 1103, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.300(a), 3.303, 3.304, 3.310 (2015).

4. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

5. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the rating period from November 15, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to a separate compensable rating for the service-connected sleep disorder, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In this case, the Board is granting service connection for sleep apnea and bilateral hearing loss, as well as a TDIU, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the issue of service connection for a respiratory disorder, VA sent notice letters to the Veteran in March 2005 and June 2008, which notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability records, the relevant VA examinations reports, and the Veteran's written statements.  

With respect to the claim for service connection for a respiratory disability, the Veteran underwent VA examinations in May 2006 and May 2014, and an addendum opinion was obtained in February 2015.  The Board finds that the above-referenced examination reports and opinions are adequate for purposes of deciding the claim for service connection for a respiratory disability.  The examiners interviewed the Veteran regarding past and present symptomatology, reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the respiratory disability.  The VA examination reports contain all the findings needed to decide the claim for service connection for a respiratory disorder, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Initial Disability Rating for Sleep Disorder

The Veteran generally contends that a higher (compensable) rating is warranted for the service-connected sleep disorder because he continues to have sleeping problems.  See, e.g., June 2014 notice of disagreement. 

By way of procedural history, a January 2012 Board decision granted service connection for a sleep disorder as secondary to the service-connected PTSD.  A May 2014 rating decision implemented the January 2012 Board decision, initially assigning a noncompensable (0 percent) disability rating for the sleep disorder.  In reaching this conclusion, the May 2014 rating decision indicated that an assignment of a separate compensable rating for a sleep disorder would violate the rules against pyramiding because the symptoms claimed as a sleep disorder are part of, or symptoms of, the service-connected PTSD.  See 38 C.F.R. § 4.14.  The Veteran expressed disagreement with the noncompensable rating assigned with respect to the sleep disorder.  See June 2014 notice of disagreement.  

The Board finds that there is no legal basis for assignment of a separate compensable rating for the sleep disorder.  As stated above, assignment of a separate disability for a sleep disorder would violate the rules against pyramiding because the Veteran's sleep impairment was explicitly considered in assigning the 70 percent disability rating for the service-connected PTSD for the entire appeal period at issue.  Specifically, the July 2013 Board decision took into account the Veteran's symptom of sleep disturbance in assigning the higher (70 percent) disability rating for PTSD.  Moreover, the May 2014 VA PTSD examination specifically lists sleep disturbance as a symptom of the service-connected PTSD.  Under the rating criteria for the service-connected PTSD, sleep disturbance is contemplated by the lesser 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The higher 70 percent rating assigned for PTSD for the entire appeal period necessarily contemplates the Veteran's PTSD symptom of sleep disturbance.  Accordingly, the assignment of a separate compensable rating for the same symptom of sleep disturbance constitutes impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Moreover, this decision is granting service connection for sleep apnea, which will be rated by the AOJ.  Outside of the service-connected PTSD and symptoms associated with sleep apnea, the Veteran does not have any other non-overlapping sleep-related symptoms for which a separate rating could be assigned.  

Based on the foregoing, the Board finds that a separate compensable disability rating for the service-connected sleep impairment is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as this is a case where the law and not the evidence is dispositive, as the facts are not in dispute, the doctrine of reasonable doubt is not applicable, and the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with COPD, pulmonary fibrosis, and asthma, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a respiratory disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Under 38 U.S.C.A. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).


Service Connection for Sleep Apnea

The Veteran contends that service connection for sleep apnea is warranted as secondary to PTSD because medical research indicates a nexus between sleep apnea and PTSD.  Specifically, the Veteran asserted that medical research shows that as many as 98 percent of combat Veterans with PTSD struggle with sleeping disorders, and that more than half of these PTSD patients were diagnosed with obstructive sleep apnea.  See, e.g., April 2015 Veteran statement. 

The Board finds that the Veteran has a current disability of obstructive sleep apnea.  An October 2014 VA sleep study shows an assessment of obstructive sleep apnea. 

The Board finds that the evidence is in relative equipoise on the question of whether the service-connected PTSD caused or aggravated the current obstructive sleep apnea.  The evidence weighing in favor of this finding includes the August 2016 private opinion by G.U. that it is more likely than not that the Veteran's obstructive sleep apnea is secondary to, related to, and/or aggravated by the service-connected 
PTSD and medication for PTSD with weight gain.  In reaching this conclusion, the August 2016 private examiner reasoned that recent studies in the medical literature support finding that depression, which is a symptom of this Veteran's PTSD, induces weight gain and obesity, even when adjusting for socio-demographic characteristics, substance and alcohol abuse/dependence, and psychotropic medications usage.  The August 2016 private examiner explained that it has been found that there is a greater likelihood of obesity if a person has mental illness, including depression, and noted that this Veteran gained approximately 90 pounds between from active duty entrance in 1966 and the October 2014 sleep study.  The August 2016 private examiner also noted that the Veteran takes Sertraline for PTSD, which is a selective serotonin reuptake inhibitor (SSRI) that is known to promote weight gain, which is an established cause of obstructive sleep apnea.  The August 2016 private examiner provided internet articles in support of this opinion and rationale. 

The evidence weighing against finding that the service-connected PTSD caused or aggravated the current obstructive sleep apnea includes the February 2016 VA examiner's opinion that it is less likely than not that the current sleep apnea is proximately due or the result of the service-connected PTSD.  In reaching this conclusion, the February 2016 VA examiner reasoned that review of current medical literature and research shows no physiologic or biomechanical causal relationship between a mental health disorder, such as PTSD, and the physiologic disorder of sleep apnea.  The February 2016 VA examiner explained that sleep apnea is due to obesity (BMI in excess of 33), that obesity is caused by excessive caloric intake and reduced caloric expenditure which is a choice, and that PTSD does not cause obesity.  The February 2016 VA examined stated that obesity is the best documented risk factor for obstructive sleep apnea, and that the prevalence of obstructive sleep apnea progressively increases as the body mass index and associated markers, such as neck circumference, and waist-to-hip ratio, increase.  However, the February 2016 VA examiner did not provide an opinion on whether PTSD aggravated the Veteran's obstructive sleep apnea, and did not consider the effect of the Veteran's PTSD medications on weight gain. 

Based on the foregoing, the Board finds accords more weight to the August 2016 private opinion.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep is warranted as secondary to the service-connected PTSD.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.

Service Connection for a Respiratory Disorder

The Veteran contends that service connection for a respiratory disorder is warranted because it is related to service.  Specifically, the Veteran asserted that he had asthma as a result of exposure to dust that was caused by repeated helicopter landings during service.  The Veteran's representative advanced that the Veteran was hospitalized for approximately three days in 1969 due to a lung infection or pneumonia while stationed at Fort Stewart, Georgia.  Alternatively, the Veteran asserted that a respiratory disorder was caused by the service-connected PTSD.  See, e.g., December 2003 VA Form 21-4138; November 2004 notice of disagreement; statement attached to July 2006 VA Form 9. 

The Board finds that the Veteran has a current respiratory disability.  The May 2006 VA examination report shows a diagnosis of asthma, and the May 2014 VA examination report shows a diagnosis of pulmonary fibrosis.  A March 2016 VA treatment record shows an assessment of COPD. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed respiratory disability was incurred in service.  A February 1969 service separation examination shows a normal clinical evaluation of the lungs and chest, and a concurrent x-ray report shows a normal radiological evaluation of the chest.  The February 1969 report of medical history at service separation shows that the Veteran denied current symptoms and a history of asthma, pain or pressure in chest, and chronic cough.  

The Veteran's representative asserted that the Veteran was hospitalized for approximately three days in 1969 due to a lung infection or pneumonia while stationed at Fort Stewart, Georgia, and that a service treatment record titled Health Record - Abstract of Service noted that the Veteran received treatment at the U.S. Army Hospital in Fort Stewart, Georgia.  See November 2004 notice of disagreement.  While service treatment records note that the Veteran received treatment at the U.S. Army Hospital in Fort Stewart, Georgia, in April 1969, there is no indication that such treatment was for a respiratory disability.  The Board finds that the assertion of treatment for a respiratory disability in service is without merit because it is contradicted and outweighed by more contemporaneous evidence, including the Veteran's statements, that the current respiratory disability started after service.  Specifically, the May 2006 VA examination report shows that the Veteran reported that the current respiratory disability started 20 years earlier (i.e., in 1986), which is approximately 17 years after service separation.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In this regard, the Board is not relying only on negative evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran during service and after service.

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed respiratory disability is causally or etiologically related to active service.  The May 2014 VA examiner opined that there was no indication that a respiratory disorder was incurred in or caused by service because the respiratory disability began after service and has no relationship to service, to include exposure to dust and gun powder during service.  The May 2014 VA examiner reasoned that service treatment records showed no indication of any respiratory disorder during service and that the Veteran had post-service occupational exposure to asbestos.  Specifically, the May 2014 VA examiner noted that the Veteran had significant asbestos exposure for one year after service when he worked in removing asbestos from schools and buildings.  The May 2014 VA examiner also noted that the Veteran was a long-term smoker in that he had smoked one pack per day for 50 years and currently smoked one pack per week.  

The February 2015 VA examiner opined that it is less likely than not that the current respiratory disability was incurred in or caused by active service.  In reaching this conclusion, the February 2015 VA examiner reasoned that review of the medical records shows the Veteran has peripheral/basilar interstitial lung disease, which is most consistent with usual interstitial pneumonia/pulmonary fibrosis (asbestosis).  The February 2015 VA examiner noted that the record shows no evidence of any significant exposure to asbestos in service, and that review of the Veteran's post-service work history shows the Veteran had significant asbestos exposure after military service in removing asbestos from schools and buildings.  

Turning to the theory of service connection for a respiratory disorder as secondary to the service-connected PTSD, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently-diagnosed respiratory disability was not caused or permanently worsened beyond natural progression (aggravated) by the service-connected PTSD.  The May 2006 VA examiner opined that PTSD certainly did not cause the respiratory disability.  In reaching this conclusion, the May 2006 VA examiner reasoned that there is nothing in the current medical literature that states that PTSD causes airway disease.  The May 2006 VA examiner also opined that there appears to be no aggravation of the respiratory disability by the service-connected PTSD.  The May 2014 VA examiner opined that there is no evidence to suggest or support any true aggravation of the respiratory disability beyond natural progression.  In reaching this conclusion, the May 2014 VA examiner reasoned that the current respiratory disorder was caused by post-service asbestos exposure. 

The Board finds that, taken together, the above-referenced VA opinions are highly probative with respect to the theories of service connection for a respiratory disability as directly related to service and as secondary to the service-connected PTSD because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence which supports the finding that the currently-diagnosed respiratory disability is not related to active service or secondary to the service-connected PTSD. 

To the extent that the Veteran asserts that the respiratory disability is causally related to service or secondary to the service-connected PTSD, the Board finds that the Veteran is not competent to provide such opinions.  The Veteran is not shown to have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the current respiratory disability.  The mechanism by which dust particles or gun powder might cause a respiratory disability such as COPD, asthma, or pulmonary fibrosis decades after dust exposure versus the post-service exposure to asbestos is not inherently one observable by the five senses.  Similarly, the mechanism by which PTSD might cause a respiratory disability is not inherently one observable by the senses.  The Veteran's general statements regarding the relationship of the current respiratory disability to service or the service-connected PTSD provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between the current respiratory disability and active service or the service-connected PTSD.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory generalized lay statement - that schizophrenia and anti-psychotic drugs to treat it had aggravated diabetes and hypertension - would not even suffice to meet the VCAA standard to trigger a VA examination or nexus opinion).   In short, the Veteran offered general, conclusory assertions that the respiratory disability is related to service or the service-connected PTSD without a foundation in either competent lay or competent medical evidence.  The Board affords these statements are of no probative value.  

The etiology of the Veteran's respiratory, especially as claimed as related exposure to dust particles or gun powder in service or as secondary to the service-connected PTSD, is a complex medical etiological question that requires knowledge of the etiology of the respiratory system as related to dust exposure or to the service-connected PTSD versus the established post-service exposure to asbestos.  Such opinions relating the respiratory disability to service or the service-connected PTSD would require specialized knowledge of the chemical components of dust and gun powder verses asbestos, the known complications from dust exposure or gun powder (derived from scientific studies), the disease process (mechanism) as to how dust or gun powder may cause respiratory disease, the disease process as to how a psychiatric disability such as PTSD may cause respiratory disease, knowledge of other causes and risk factors of respiratory disorders such as post-service asbestos exposure, and knowledge of factors that differentiate respiratory disorders caused by dust, gunpowder, or PTSD from those caused by other risk factors such as post-service asbestos exposure, and correlating ability to differentiate between competing etiologies.  The Veteran is not shown to have such medical knowledge or expertise.  

In short, the Board finds the competent opinion evidence of record from the above-referenced VA medical examinations, which are consistent with the accurate factual finding and history of a post-service onset of symptoms and diagnosis of the respiratory disability, to be more probative than the Veteran's general contentions as to etiology of the respiratory disability.

As noted above, the VA examiners opined that the Veteran's respiratory disability is due, in part, to smoking.  For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed the current claim in December 2003; therefore, to the extent that the Veteran smoked during service, the grant of service connection for a respiratory disability as due to in-service smoking is legally precluded. 

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's respiratory disability and active duty service, or as secondary to the service-connected PTSD.  The weight of the evidence demonstrates that the current respiratory disability was caused by post-service exposure to asbestos and the Veteran's history of smoking tobacco.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a respiratory disability, on direct and secondary theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
Service Connection for Bilateral Hearing Loss 

The Veteran contends that service connection for bilateral hearing loss is warranted because his hearing worsened during service as a result of exposure to severe loud noises.  See, e.g. November 2004 notice of disagreement.  Specifically, the Veteran asserted that he was exposed to loud noise from artillery and fighter planes, and as part of his military duties as a heavy equipment operator and truck driver.  See, e.g., December 2003 VA Form 21-4138; November 2004 notice of disagreement.  

The Board finds that the Veteran was exposed to acoustic trauma (loud noise) during active service.  The Veteran asserted that he was exposed to loud noise as part of his military duties as a heavy equipment operator and truck driver.  See, e.g., May 2006 VA examination report.  The Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the Veteran's circumstances of service.  See DD Form 214 (listing the Veteran's military occupational specialty as heavy vehicle driver).  

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The May 2014 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The May 2014 VA examination report also shows a diagnosis of bilateral SNHL.

The Board finds that the evidence is in relative equipoise on the question of whether the current bilateral SNHL began in service, that is, whether the bilateral SNHL was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's assertions that hearing loss started in service after in-service loud noise exposure.  The February 1969 report of medical history at service separation shows that the Veteran reported hearing loss.  Moreover, the Veteran has been granted service connection for tinnitus based on similar assertions of onset of tinnitus in service after the same loud noise exposure.  Similar to tinnitus, SNHL is linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss, as an organic disease of the nervous system, was considered a condition listed under 38 C.F.R. § 3.309(a), was due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and was commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic SNHL caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309. 

Because the Veteran sustained nerve damage that caused the service-connected tinnitus, by necessary inference, the Veteran sustained the same nerve damage to the inner ear that caused the current SNHL.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current SNHL in service.  Such SNHL is a permanent disability that was incapable of actual improvement of the nerve damage because chronic SNHL either progresses or remains the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic SNHL that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

The evidence weighing against a finding of in-service onset of bilateral SNHL includes the service entrance and separation reports of medical examination showing no significant threshold shift in the Veteran's audiometric numbers, as per the May 2006 and May 2014 VA examiners.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current bilateral SNHL began during service, that is, bilateral SNHL was directly incurred in service.  
38 C.F.R. § 3.303(a), (d).  

The record contains VA medical opinions with respect to the relationship between the current bilateral hearing loss and active service; however, because the evidence shows that hearing loss symptoms started in service, so bilateral hearing was incurred in service, in this case such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection based on onset of symptoms of chronic disease of bilateral hearing loss in service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the bilateral hearing loss and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral SNHL is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure or follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion, although VA will weigh and consider any opinion that is part of the evidence as part of considering all evidence of record.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical question, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd, 13 Vet. App. 449; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  

Alternatively, entitlement to a TDIU is potentially an element of all rating issues.  See Rice, 22 Vet. App. 447.  In this case, the issue of entitlement to a TDIU is part of the appeal for a higher rating for the service-connected PTSD.  Because a TDIU is an element of the PTSD rating claim under Rice, the Board will consider whether a TDIU is warranted for the PTSD rating period from December 4, 2003.  As explained below, the Veteran stated that he stopped working full time on November 15, 2008; therefore, a TDIU is not warranted for the period from December 4, 2003 to November 15, 2008.

The Board finds that the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU for the rating period from November 15, 2008.  The Veteran is service connected for PTSD, which has been rated 70 percent disabling from December 4, 2003, and tinnitus, which has been rated 10 percent disabling from December 4, 2003.  This decision also grants service connection for sleep apnea and bilateral hearing loss, which will be rated by the RO.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the rating period from November 15, 2008, so long as the severity of the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).
  
After a review of all the lay and medical evidence, the Board finds that, for the rating period from November 15, 2008, the evidence is in relative equipoise that the service-connected disabilities have rendered the Veteran unable to maintain (follow) substantially gainful employment.  The Board finds that the service-connected disabilities preclude the type of employment for which the Veteran is trained and for which he has experience.  Until November 2008, the Veteran was performing welding work.  See, e.g., April 2009 VA Form 21-8940. 

The Veteran asserted that he stopped working on November 15, 2008 due to the service-connected PTSD.  See, e.g., April 2009 VA Form 21-8940.  The evidence weighing in favor of a finding of unemployability includes the July 2016 private opinion by G.U. that it is more likely than not that the service-connected disabilities rendered the Veteran unable to perform substantially gainful employment.  In reaching this conclusion, the July 2016 private examiner explained that the Veteran's level of emotional and cognitive dysfunction and limitation resulting from the service-connected disabilities prevent him from performing substantially gainful employment at this time or in the future, and that the Veteran is not capable of even performing full time sedentary or light-level work within other vocations.  The July 2016 private examiner reasoned that the Veteran's low level of education (Army GED), lack of formal or informal training, and lack of formal certifications limit the Veteran's ability to work, given his service-connected disabilities.  Specifically, the July 2016 private examiner noted that the Veteran worked in agricultural and farm equipment repair and metal fabrication, and has lost multiple jobs due to substance abuse, unstable mood, worsening anxiety, emotional outbursts, and difficulty with interpersonal relationships.  The July 2016 private examiner described functional impairment resulting from PTSD, including impaired cognitive abilities and, impaired motivation, difficulty adapting to stressful circumstances, and difficulty maintaining work relationships.  The July 2016 private examiner also described functional impairment resulting from tinnitus, including distractions, anxiety, difficulty with hearing and verbal communication, and fatigue from poor sleep due to continuous ringing of the ears.  Finally, a July 2009 SSA disability determination and transmission shows that SSA found the Veteran disabled due, in part, to PTSD.

The evidence weighing against a finding of unemployability includes the March 2013 VA examiner's opinion that PTSD in and of itself does not prohibit the Veteran from obtaining and maintaining physical and/or sedentary employment.  See also February 2009 VA examination report.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, given the Veteran's functional limitations, the service-connected disabilities prevent the Veteran from performing the type of employment for which he was trained.  The test is not whether the Veteran is precluded from all types of employment, but whether such employment is realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the evidence is in relative equipoise as to whether the Veteran could sustain substantially  gainful employment.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 38 C.F.R. § 4.16(a) for the period from November 15, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that a TDIU is not warranted prior to November 15, 2008.  The Veteran has not asserted that he was unemployable for the period prior to November 15, 2008.  The evidence, including the Veteran's statements, shows that the Veteran was working full time until November 15, 2008.  See, e.g., April 2009 VA Form 21-8940.  To the extent that the Veteran had any difficulties while working full time prior to November 15, 2008, the schedular rating criteria are intended to compensate for such average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  As such, the Veteran was already being compensated for any difficulties at work resulting from the service-connected disabilities for the period prior to November 15, 2008.  Based on the foregoing, the Board finds that the Veteran was not unemployable due to the service-connected disabilities prior to November 15, 2008; therefore, a TDIU is not warranted for the rating period prior to November 15, 2008.  


ORDER

A separate compensable initial disability rating for the service-connected sleep disorder is denied. 

Service connection for obstructive sleep apnea, as secondary to the service-connected PTSD, is granted. 

Service connection for a respiratory disorder, to include as secondary to the service-connected PTSD, is denied.

Service connection for bilateral hearing loss is granted. 

A TDIU for the period from November 15, 2008 is granted. 



REMAND

Service Connection for IBS

The Veteran generally contends that service connection for IBS is warranted as secondary to the service-connected PTSD.  See, e.g., December 2003 VA Form 21-4138; November 2004 notice of disagreement. 

The Veteran underwent a VA examination in May 2006 where the VA examiner diagnosed IBS and opined that IBS was not caused by or a result of the service-connected PTSD.  In reaching this conclusion, the May 2006 VA examiner reasoned that the diarrhea episodes occur about once a week, last about one day, only involve two-to-three trips to the bathroom, and occur on their own and are not related to diet or any other issues.  The May 2006 VA examiner explained that these episodes have no specific inciting factor, and that there is no documentation in the medical literature that provides that PTSD caused IBS.  

Pursuant to the July 2013 Board Remand, the Veteran underwent a VA examination with opinion in May 2014, and an addendum opinion was obtained in February 2015.  The May 2014 VA examiner noted that the Veteran has never been diagnosed with IBS and that the Veteran's main complaint was irregularity.  The May 2014 VA examiner indicated that there is no current diagnosis of IBS and opined that there was no indication that IBS was incurred in or caused by military service, because this issue appears to have begun after service and appears to have no relationship to military service.  The May 2014 VA examiner noted that service treatment records showed no indication of IBS.  The February 2015 VA examiner opined that IBS was less likely than not caused by or incurred in service.  In reaching this conclusion, the February 2015 VA examination reasoned that review of the service treatment records shows no evidence of a diagnosis, treatment, or complaint of IBS, and that the Veteran recently complained of irregularity, which is not considered IBS.  The February 2015 VA examiner noted that the number and consistency of bowel movements varies widely from individual to individual and is dependent on quantity and type of diet.  

The Board finds that the May 2014 and February 2015 VA opinions to be inadequate because they are based on the inaccurate premise that the Veteran was never diagnosed with IBS because, as noted above, the May 2006 VA examiner diagnosed the Veteran with IBS.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the May 2014 and February 2015 VA examiners relied primarily on the absence of contemporaneous medical evidence of IBS during service, which reliance constitutes legal error.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given these deficiencies in the above-referenced VA opinions, the Board finds that a new examination should be conducted to address etiology of the Veteran's IBS, which was diagnosed during the appeal period.  See generally Barr at 311; McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim).

Service Connection for GERD

The Veteran generally contends that service connection for GERD is warranted as secondary to the service-connected PTSD.  See, e.g., December 2003 VA Form 21-4138; November 2004 notice of disagreement. 

The Veteran underwent a VA examination in May 2006 where the VA examiner opined that GERD (or reflux disease) was not caused by or a result of the service-connected PTSD.  In reaching this conclusion, the May 2006 VA examiner reasoned that symptoms of GERD had been present for about 15 years and explained that these episodes have no specific inciting factor, and that there is no documentation in the medical literature that provides that PTSD caused GERD.  The May 2006 VA examiner noted that there appears no aggravation of GERD by PTSD based on the Veteran's history and examination findings.  

Pursuant to the July 2013 Board Remand, the Veteran underwent a VA examination with opinion in May 2014, and an addendum opinion was obtained in February 2015.  The May 2014 VA examiner opined that there was no indication that GERD was incurred in or caused by military service, because this issue appears to have begun after service and appears to have no relationship to military service.  The May 2014 VA examiner noted that service treatment records showed no indication of GERD.  The February 2015 VA examiner opined that IBS was less likely than not caused by or incurred in service.  In reaching this conclusion, the February 2015 VA examiner reasoned that review of the service treatment records shows no evidence of a diagnosis, treatment, or complaint of IBS, and that the service separation examination was normal without indication of GERD.  The May 2014 and February 2015 VA examiners relied primarily on the absence of contemporaneous medical evidence of GERD during service, which reliance constitutes legal error.  Buchanan, 451 F.3d 1331.  Given these deficiencies in the above-referenced VA opinions, the Board finds that a new examination should be conducted to address etiology of the Veteran's GERD.  See generally Barr at 311.

Accordingly, the issues of service connection for IBS and GERD are REMANDED for the following actions:

1. Schedule the appropriate VA examinations with opinions in order to assist in determining the etiology of the current IBS and GERD.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  

In providing the opinion below with respect to IBS, the examiner should note that the Veteran was diagnosed with IBS by the May 2006 VA examiner during the pendency of this appeal.  Therefore, the examiner should not decline to provide the opinions below on the basis that the Veteran does not currently have IBS.  

The examiner is requested to provide the following opinions: 

Is it as likely as not (i.e., probability of 50 percent or more) that the current IBS had its onset during active service or is otherwise related to service? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the current IBS?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, permanently worsened in severity) the current IBS? 

Is it as likely as not (i.e., probability of 50 percent or more) that the current GERD had its onset during active service or is otherwise related to service? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD caused the current GERD?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected PTSD aggravated (that is, permanently worsened in severity) the current GERD? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the IBS or GERD prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issues of service connection for IBS and GERD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


